Mr. Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Cabbebbs, § 476*—when evidence sufficient to support verdict in action for injury to passenger on street car. In an action by a passenger against a street railroad company to recover for personal injuries alleged to have been caused by being thrown against parts of the car on which he was riding by its collision with a wagon at a street crossing, evidence examined and held sufficient to support the verdict. 2. Damages, § 110*—when damages in action for injury to passenger not excessive. In an action by a passenger against a street railroad company to recover for injuries caused by the collision of the car with a wagon, where the evidence shows that at the time of the accident plaintiff was about sixty years old, was healthy and active, was, and had been for about forty years, a stair builder, maintaining a shop, and tends to show that he was unable to attend to his business ds a result of his injuries and had to employ additional help, that following the accident he suffered great pain and continued to suffer more or less pain from the accident to the date of the trial, and is sufficient to warrant a finding that his injuries are permanent, a verdict of $3,000 is not excessive. 3. Appeal and ebbob, § 1514*—when statement of belief by counsel harmless error. An expression of belief by counsel, in the course of argument, which is based wholly on the evidence, if erroneous, is harmless. 4. Appeal and ebbob, § 1514*—when statement by counsel in argument harmless error. Where the only ill effect of an argument of counsel to which objection is made would be unduly to increase the amount of the verdict, and the Appellate Court has found that the verdict was not excessive, such argument is not ground for reversal. 5. Trial, § 123a*—when argument of counsel improper. Argument of counsel in an action for personal injuries, examined and held improper. 6. Appeal and ebbob, § 1514*—when argument of counsel not ground for reversal. Even though the argument of counsel was improper, where the court promptly sustained an objection thereto and directed the jury to disregard it, such argument is not ground for reversal. 7. Instbuctions, § 88*—when instruction as to preponderance improper. An instruction that the preponderance of the evidence is not to be determined alone by the number of witnesses testifying, that in determining the question, the jury may take into consideration the number of witnesses, their conduct and demeanor while testifying, their apparent intelligence or lack of intelligence, their interest or lack of interest in the result of the suit, if any, their opportunities for knowing the matters about which they testify, and from all these circumstances determine on which side the preponderance of the evidence lies, is objectionable in that it limits the jury, in determining the question of preponderance, to a consideration of the elements enumerated. 8. Instructions, § 88*—what may be considered by jury in determining question of preponderance of evidence. In determining the question of the preponderance of the evidence, the jury should be left free to consider all the evidence and all the facts and cir--. cumstances in evidence, determining where the "preponderance or greater weight of the evidence lies. 9. Instructions, § 89*—when instruction as to preponderance of evidence objectionable. An' instruction which, after enumerating certain things that the jury should take into consideration in determining upon which side the preponderance or greater weight of the evidence lies, tells the jury that they should consider these in view of all the other evidence, facts and circumstances proven on the trial, is objectionable in that it omits the element of the number of witnesses. 10. Instructions, § 88*—when instructions as to preponderance not misleading. Instructions as to preponderance of the evidence, examined and held not misleading, though not strictly accurate.